Citation Nr: 0015068	
Decision Date: 06/07/00    Archive Date: 06/15/00

DOCKET NO.  98-14 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a loose and sensitive 
upper, left, front tooth.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1965 to 
October 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision from the Portland, 
Oregon Department of Veterans Affairs (VA) Regional Office 
(RO).  

In June 1999 the Board denied service connection for multiple 
sclerosis and remanded the issue of service connection for a 
loose and sensitive left upper front tooth.  The purpose of 
this decision is to vacate the Board's June 1999 decision 
with respect to only that portion of the decision remanding 
the issue of service connection for a loose and sensitive 
upper, left, front tooth.  


FINDING OF FACT

The July 1997 Notice of Disagreement (NOD) regarding the 
left, upper, front tooth is improper as it was written and 
signed by the veteran's wife, and the veteran has not been 
found to be incompetent.  


CONCLUSION OF LAW

The portion of the Board's June 1999 decision remanding the 
issue of service connection for a loose and sensitive upper, 
left, front tooth is vacated.  38 U.S.C.A. § 7104(a) (West 
1991 and Supp. 1999); 38 C.F.R. § 20.904 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A decision by the Board may be vacated at any time upon 
request of the appellant, or on the Board's own motion.  
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  In July 1997 the 
RO received an NOD as to the denial of service connection for 
the claimed dental disability.  The NOD was signed by the 
veteran's wife.  

An NOD may be filed by a claimant personally, or by his or 
her representative if a proper Power of Attorney or 
declaration of representation is on record.  An NOD may only 
be filed by a fiduciary or a person acting as a next friend 
when the veteran is rated as incompetent.  38 C.F.R. 
§ 20.301.  

In this case, the July 1997 NOD is not valid because the 
veteran has not been found to be incompetent.  Since he was 
not found to be incompetent, a valid NOD could therefore have 
been submitted only by the veteran or his representative.  As 
the NOD was submitted by the veteran's wife and was not 
signed by the veteran or his representative, the Board 
concludes that the July 1997 NOD is not valid.  Id.  
Therefore, the Board determines that the portion of the June 
1999 Board decision remanding the issue of service connection 
for a dental disability must be vacated.  


ORDER

The portion of the Board's June 1999 decision remanding the 
issue of service connection for a loose and sensitive upper, 
left, front tooth is vacated.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

